In an action (1) to rescind an agreement and a promissory note on the ground of fraud, and (2) to recover a sum of money alleged to have been advanced as a loan upon the fraudulent representation that repayment of the money would be secured by a mortgage on real property, the appeal is from a judgment entered after trial before an Official Referee granting reformation of the agreement and note, but denying rescission. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.